SUAREZ, J.
By petition for common law writ of cer-tiorari, we have jurisdiction to review the trial court’s Order Granting Plaintiffs Motion for Relief from Stipulation and Order of Dismissal With Prejudice. We grant the petition for certiorari and quash the order reinstating this action.
A stipulation and order of dismissal with prejudice was entered by the parties on May 23, 2003, with an order of dismissal signed by the trial judge on June 3, 2003. On February 3, 2005, plaintiff filed Plaintiffs Motion for Relief from Stipulation and Order of Dismissal with Prejudice. On March 22, 2005, the trial judge entered the order under review setting aside the dismissal and re-instating the action.
We agree with the petitioner that the trial court exceeded its jurisdiction in entering this order. If the motion was a simple request for reinstatement, the trial court exceeded its jurisdiction in reinstating the action, as once a stipulated voluntary dismissal is taken, the court loses jurisdiction. See Randle-Eastern Ambulance Serv., Inc. v. Vasta, 360 So.2d 68 (Fla.1978). Should the motion have been considered, which it apparently was, as a request to set aside the stipulated dismissal based on fraud or a mistake pursuant to Rule 1.540, Florida Rules of Civil Procedure, the time limitation for bringing such motion had run.
Therefore, the trial court’s order was issued in excess of its jurisdiction and is a departure from the essential requirements of law requiring that the certiorari petition on review be granted and the trial court’s order be quashed.